Citation Nr: 0104227	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1992 to December 1996.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  The appellant is the child of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.


FINDING OF FACT

The appellant submitted a claim for Dependents' Educational 
Assistance for courses taken from August 1992 to December 
1996 at the University of Central Arkansas, which was 
received by VA on March 15, 1999.


CONCLUSION OF LAW

The appellant's claim of entitlement to retroactive payments 
of Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, for courses completed from August 1992 to 
December 1996, lacks legal merit and entitlement under the 
law and the claim must be denied and the appeal to the Board 
terminated.  38 U.S.C.A. §§ 503, 5107 (West 1991); 38 C.F.R. 
§§ 21.3130, 21.4131 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that retroactive payments of 
Dependents' Educational Assistance, pursuant to 38 U.S.C. 
Chapter 35, for courses completed from August 1992 to 
December 1996 are warranted.  After a review of the record, 
the Board finds that the appellant's claim lacks legal merit 
and entitlement under the law and must be denied and the 
appeal to the Board terminated.

The appellant submitted a claim for Dependents' Educational 
Assistance for courses taken from August 1992 to December 
1996 at the University of Central Arkansas, which was 
received by VA on March 15, 1999.

The regulations provide that in determining the commencing 
date for an award of Dependents' Educational Assistance 
benefits, VA will apply the provisions of 38 C.F.R. 
§ 21.4131.  38 C.F.R. § 21.3130(e) (2000).

The pertinent regulation at the time of the appellant's claim 
provided that the commencing date of the award of educational 
assistance benefits shall be the latest of the following 
dates:  (1) The date certified by school or establishment 
under § 21.4131(b) or (c), (2) The date one year prior to the 
date or receipt of the application or enrollment 
certification, whichever is later, or (3) The later of the 
following:  (i) the effective date of the approval of the 
course, or (ii) one year before the date VA receives the 
approval notice.  38 C.F.R. § 21.4131(a) (1999).

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the appellant's appeal, effective June 3, 1999.  
See 64 Fed. Reg. 23769-23773 (May 4, 1999).  Pursuant to the 
criteria in effect subsequent to June 3, 1999, the 
regulations now provide that for the first award of 
Dependents' Educational Assistance benefits, the commencing 
date of the award of educational assistance will be the 
latest of:  (1) the beginning date of eligibility, (2) one 
year before the date of claim, (3) the date the educational 
institution certifies, or (4) the effective date of the 
approval of the course or one year before the date VA 
receives that approval notice, whichever is later.  38 C.F.R. 
§ 21.4131 (d)(1) (1999), as amended by 64 Fed. Reg. 23769-
23773 (May 4, 1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board recognizes that the appellant has not been informed of 
the amended regulation, however, the Board finds that this is 
not prejudicial to the appellant.  Both the old regulation 
and the new regulation dictate that retroactive payments for 
Dependents' Educational Assistance Benefits may only be made 
for one year prior to the date of the receipt of the claim 
for such benefits.  While the new regulations require only a 
claim, formal or informal, for benefits, and the old 
regulations required a formal application claim, it does not 
appear that this case is one where any informal claim for 
educational benefits has been submitted.  Therefore, the 
Board finds that the old and new regulations are 
substantively similar and that to adjudicate the appellant's 
claim using both sets of regulations provides an identical 
result.  Therefore, the Board finds that there is no 
prejudice to the claimant in adjudicating this claim, as both 
regulations are equally unfavorable to the appellant.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  It is undisputed that the 
appellant's claim for dependents' educational assistance for 
courses taken from August 1992 to December 1996 was not 
received by VA until March 15, 1999.  Therefore, under either 
version of the applicable regulations regarding commencement 
dates, the appellant may not be paid educational assistance 
benefits for any course undertaken prior to March 15, 1998.  
The regulations specifically prohibit payment of benefits 
prior to the date one year before receipt of the claim.

The Board sympathizes with the appellant's contention that as 
the veteran was not notified of his entitlement to 
Dependents' Educational Assistance until more than one year 
after the completion of her educational program, that he 
should not have been expected to file forms years before that 
date as VA had not established entitlement to that benefit.  
The Board notes that the veteran's rating was established 
retroactive to October 20, 1995, in an April 1998 rating 
decision.
Therefore, the appellant could not have known at the time she 
was pursuing her education that entitlement to educational 
assistance benefits might later have been established for 
that period.  However, the Board is not permitted to decide 
the appellant's claim for Dependents' Educational Assistance 
in equity, and is constrained to follow the express mandate 
found in the regulations.

The Board notes that when the Secretary determines that a 
child of a veteran has suffered loss as a consequence of 
reliance upon a determination by VA of eligibility or 
entitlement to benefits, without knowledge that it was 
erroneously made, the Secretary may provide such relief on 
account of such error as the Secretary determines is 
equitable, including the payment of moneys to any person whom 
the Secretary determines is equitably entitled to such 
moneys.  38 U.S.C.A. § 503(b) (West 1991).  However, that 
determination is one for the Secretary, and the Board is not 
permitted to decide this claim in equity.  Should the 
appellant wish to pursue a claim seeking such equitable 
relief, she should pursue such a claim with the Secretary.

Accordingly, the Board finds that the appellant's claim of 
entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1992 to December 1996, lacks 
legal merit and entitlement under the law and the claim must 
be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 503, 5107 (West 1991); 38 C.F.R. §§ 21.3130, 
21.4131 (2000).


ORDER

Entitlement to retroactive payments of Dependents' 
Educational Assistance, pursuant to 38 U.S.C. Chapter 35, for 
courses completed from August 1992 to December 1996, is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

